Case 1:20-cv-24365-KMM Document 23 Entered on FLSD Docket 02/05/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 1:20-cv-24365-KMM/LOUIS

  HEMINGWAY VILLA CONDOMINIUM
  OWNERS ASSOCIATION, INC.,

                 Plaintiff,

  v.

  SCOTTSDALE INSURANCE
  COMPANY ,

                 Defendant.
                                                      /

                                              ORDER

         THIS CAUSE is before the Court on Plaintiff’s Motion to Compel Deposition of

  Underwriting Corporate Representative (ECF No. 19). This Motion was referred to the

  undersigned United States Magistrate Judge, pursuant to 28 U.S.C. § 636 and the Magistrate Judge

  Rules of the Local Rules of the Southern District of Florida, by the Honorable K. Michael Moore,

  Chief United States District Judge of the Southern District of Florida (ECF No. 4). A hearing was

  held on the Motion on February 3, 2021. This Order memorializes but does not modify the rulings

  made in open court.

         Plaintiff’s Motion asks the Court to compel the deposition of a corporate representative of

  Defendant who has knowledge of the underwriting file related to Plaintiff’s property (an

  “Underwriting Corporate Representative”) (ECF No. 19). Plaintiff contends it seeks deposition of

  an Underwriting Corporate Representative based on Defendant’s Fifth Affirmative Defense, which

  attributes the damages claimed by Plaintiff to wear-and-tear and deficient maintenance, as opposed

  to damage from the hurricane event claimed (id. at ¶¶ 5-6). Defendant responded to the Motion


                                                  1
Case 1:20-cv-24365-KMM Document 23 Entered on FLSD Docket 02/05/2021 Page 2 of 3




  disputing the relevance of the sought-after deposition (ECF No 21).

         The Court finds that Plaintiff’s Motion to Compel is premature; Plaintiff has not yet noticed

  the deposition of an Underwriting Corporate Representative and, critically, without serving

  Defendant with a notice of topics on which Plaintiff seeks to depose the corporation, Plaintiff

  deprives the Court and the Defendant of meaningful opportunity to assess the relevance of the

  information sought. While the Parties may have conferred with one understanding of the scope of

  the anticipated deposition, it became clear at the hearing that Defendant conceded the relevance of

  some information sought by Plaintiff. This only serves to highlight the necessity for Plaintiff to

  follow the procedure required under Fed. R. Civ. Pro. 30(b)(6).

         As alluded to above, Defendant acknowledged at the hearing that an inspection was

  conducted prior to issuance of the insurance coverage and the ensuing report memorializing the

  inspection’s findings may be relevant to its defenses. Defendant represented that the full extent of

  relevant information regarding Defendant’s knowledge of the condition of Plaintiff’s property

  before the hurricane is disclosed in that Report, and it resists any deposition of a corporate

  representative on the topic. Again, to the extent Defendant’s argument previews its intention to

  seek a protective order for such a deposition, this too is premature, as no deposition has been

  noticed and none will be compelled, at least not yet.

         For the forgoing reasons, Plaintiff’s Motion to Compel Deposition of Underwriting

  Corporate Representative (ECF No. 19) is DENIED to the extent the relief it seeks is a deposition

  Plaintiff has not noticed pursuant to Fed. R. Civ. Pro. 30(b)(6) and to which Defendant has yet to

  serve objections. Plaintiff’s Motion is GRANTED in limited part to compel Defendant’s

  production of the August 2017 Inspection Report within fourteen (14) days.

         Pursuant to Fed. R. Civ. Pro. 37(a)(5), no fees have been shifted on this Motion. I find that



                                                   2
Case 1:20-cv-24365-KMM Document 23 Entered on FLSD Docket 02/05/2021 Page 3 of 3




  Defendant’s objections were substantially justified and that an award would be unjust.

         DONE AND ORDERED in Miami, Florida this 5th day of February, 2021.



                                                _______________________________________
                                                LAUREN LOUIS
                                                UNITED STATES MAGISTRATE JUDGE




                                                  3
